Citation Nr: 0740468	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
varicose veins, left leg.

2.  Entitlement to a rating in excess of 40 percent for 
varicose veins, right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1990 to May 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes that in correspondence received by the RO in 
September 2001 the veteran raised the issue of service 
connection for thrombophlebitis secondary to his service-
connected varicose veins.  This matter, which has not been 
adjudicated, is referred back to the RO for appropriate 
action.

The Board also notes the veteran's claim in November 2005 for 
a skin condition in both legs secondary to his varicose 
veins.  While the RO duly noted that the veteran's skin 
condition was "part and parcel" of his service-connected 
varicose veins disability, there is no record that this 
information was communicated to the veteran.  This matter is 
also referred back to the RO for appropriate action.


FINDING OF FACT

The veteran's bilateral varicose veins disability is 
productive of persistent edema and stasis pigmentation, but 
it is not produce of persistent ulceration or massive board-
like edema.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
varicose veins, left leg, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).


2.  The criteria for a rating in excess of 40 percent for 
varicose veins, right leg, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a rating decision dated in November 2001 the RO increased 
the rating for varicose veins from 20 to 40 percent, each 
leg.  Although the appeals process was initiated, a 
substantive appeal to this decision was not filed.

In correspondence received by the RO in December 2002 the 
veteran requested that the rating for his bilateral varicose 
veins be increased.  In February 2003 the RO denied the 
veteran's request for a rating in excess of 40 for varicose 
veins, each leg.  The veteran has appealed.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

A 40 percent rating for varicose veins is warranted when 
there is persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A 60 percent rating is not warranted 
unless there is persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Id.  The highest rating of 100 percent is not warranted 
unless there is massive board-like edema with constant pain 
at rest.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA treatment records dating from December 1999 show treatment 
for symptoms of varicose veins, including bilateral leg 
varicosities, edema, and cellulitis.  

Compensation and pension (C&P) veins examination done in 
January 2001 found stasis pigmentation and pitting edema, but 
no board-like edema or ulcerations. 

C&P veins examination done in June 2003 found "edema and 
stasis pigmentation from the proximal two thirds down to the 
ankles," but "no boardlike edema [and] no ulcerations." 

VA and private medical records dated around March 9, 2004, 
show treatment for a left leg ulcer.  VA treatment records 
dated March 26, 2004, advise that the ulcer had healed.

Report of a C&P veins examination done in April 2004 informs 
of "multiple little ulcers in healing process after 
treatment in both legs," and of "secondary cellulitis in 
the legs."  The examiner also advised of "left leg stasis 
ulcer without cellulitis at present."  

Report of a C&P veins examination done in February 2006 
informs "no board like edema.  No ulcerations on left lower 
extremity."  Although the examiner did not aver as to the 
right lower extremity, C&P skin examination done in August 
2006 made no mention of any board-like edema, nor of any 
ulceration.  According to the examiner, there was "dryness, 
hyperpigmentation on both lower legs."  Diagnosis was stasis 
dermatitis, mild.

The evidence confirms that the veteran suffers from 
persistent edema and from stasis pigmentation; however, there 
is no evidence of any persistent ulceration.  In fact, 
apartment from the March/April outbreak, the record contains 
no other evidence of any ulceration.  Although the veteran 
apparently did have an episode of ulceration between March 
and April of 2004, the ulcers were described by the April 
examiner as satisfactorily healing, with "no evidence of 
fever or purulent discharge."  The evidence simply does not 
support a finding of persistent ulceration.  In addition, the 
record contains no evidence of any board-like edema.  The 
criteria for a rating of 60 percent or higher are thus not 
met.  38 C.F.R. § 4.104, Diagnostic Code 7120.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in January 
2003 satisfied the duty to notify provisions.  The veteran 
was apprised of the evidence and information necessary to 
establish his claim for entitlement to an increased rating 
for varicose veins; of the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  Although it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his clam 
(38 C.F.R. § 3.159(b)(1)), as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence as the aforesaid letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the AOJ.  
The Board is thus satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In February 2007 the veteran was provided with notice of how 
VA establishes disability ratings and effective dates.  The 
claim was then readjudicated by way of a July 2007 
supplemental statement of the case.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA and private treatment 
records.  The veteran has also been accorded multiple C&P 
examinations, the reports of which are of record.  In fact, 
in correspondence dated in December 2006 he requested that 
his case be forwarded to the Board for review, and said that 
he had no additional evidence to submit.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish his claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating in excess of 40 percent for varicose veins, left 
leg, is denied.

A rating in excess of 40 percent for varicose veins, right 
leg, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


